          Case 1:14-cv-08491-AJN Document 42 Filed 06/29/20 Page 1 of 1

                                                                                                 6/29/20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Lesby Banegas,

                         Plaintiff,
                                                                   14-cv-8491 (AJN)
                 –v–
                                                                        ORDER
  The Mirador Corp, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On April 28, 2020 the Court ordered Defendants to submit a response to Plaintiff’s

motion to enforce the settlement agreement by May 8, 2020, or the Court would deem it

unopposed. See Dkt. No. 39. Defendants’ former counsel subsequently responded that his

representation ended upon approval of the settlement by the Court, but he was advised that the

owner of the defendant business has since died and the defendant business has closed. Dkt. No.

40.

       Any remaining Defendants shall respond to Plaintiffs’ motion by July 24, 2020. If the

Court has not received a response by that date, it will deem Plaintiff’s motion unopposed.

       Defendants’ former counsel is ordered to serve this Order on any remaining Defendants

and file proof of service on the public docket by July 6, 2020.

       SO ORDERED.



 Dated: June 29, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
